JOURNAL ENTRY and OPINION
This case is before this court on remand from the United States Supreme Court for further consideration in light of the Court's recent decision in Florida v. J.L., (2000) 529 U.S. 266,120 S.Ct. 1375. Finding the Court's holding in that case to be squarely on point with the facts in the instant case, we hereby reverse our earlier decision in this matter and remand to the trial court for further proceedings consistent with this opinion.
The facts of this case are detailed in this court's prior opinion, State v. Morrison (June 17, 1999), Cuyahoga App. No. 74184, wherein we held that a reasonable suspicion existed for a police officer to initiate an investigatory stop of the appellant based upon information provided by an anonymous informant where the informant stated that the appellant was carrying a firearm and the informant correctly predicted the appellant's race, sex, direction of travel and gave a detailed description of the appellant's clothing. The Ohio Supreme Court declined jurisdiction to review this court's decision on November 4, 1999. On April 5, 2000, the United States Supreme Court vacated the judgment of this court and remanded the case to this court for further consideration in light of Florida v. J.L., supra.
In Florida v. J.L., supra, the Supreme Court was presented with a fact pattern which was very similar to the one presented in the instant case. In Florida, supra, an anonymous informant called the Miami-Dade Police Department and reported that a young black male standing at a particular bus stop and wearing a plaid shirt was carrying a gun. Officers responded to the bus stop and found three young black males, one of whom was wearing a plaid shirt. The officers searched all three of the individuals and in the process confirmed that the individual in the *Page 170 
plaid shirt was, in fact, carrying a concealed weapon without a license. The trial court granted the defendant's motion to suppress the use of the gun as evidence as the fruit of an unlawful search. Although the intermediate appellate court reversed the trial court's ruling, the Supreme Court of Florida held that the trial court had properly granted the motion to suppress as the search was invalid under the Fourth Amendment. In affirming the judgment of the Florida Supreme Court, the United States Supreme Court stated that an investigatory stop based on reasonable suspicion requires that a tip be reliable in its assertion of illegality, not just in its tendency to identify a determinate person. Specifically, the court held that an anonymous tip lacking indicia of reliability of the kind contemplated in Adams and White does not justify a stop and frisk whenever and however it alleges the illegal possession of a firearm. The Court also declined to carve out a firearm exception to the general rule whereby a tip alleging the illegal possession of a firearm would be presumed to possess sufficient indicia of reliability.
The appellant's sole assignment of error herein states:
    I. THE TRIAL COURT ERRED BY DENYING APPELLANT'S MOTION TO SUPPRESS EVIDENCE SEIZED AS THE PRODUCT OF HIS UNLAWFUL DETENTION IN VIOLATION OF HIS RIGHT TO BE FREE FROM UNREASONABLE SEARCHES AND SEIZURES AS GUARANTEED BY THE  FOURTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND ARTICLE ONE, SECTION FOURTEEN OF THE OHIO CONSTITUTION.
Based on the holding of Florida v. J.L., supra, the appellant's sole assignment of error is well taken. The Supreme Court has clearly chosen to limit the situations where an investigatory stop may be premised on information received by an anonymous informant. We do note, however, Justice Kennedy's concurring opinion wherein he noted that the Court's opinion does not apply to all tips received by informants, such as where the informant places his anonymity at risk or where the identity of the informant is confirmed through caller identification or voice recording. Therefore, cases involving investigatory stops occasioned by an anonymous police informant will still need to be reviewed on a case-by-case basis in order to determine whether such tips lack sufficient indicia of reliability so as to render the search invalid.
This case is hereby remanded to the trial court for further proceedings consistent with this opinion.
This cause is reversed and remanded for proceedings consistent with this opinion.
It is, therefore, considered that said appellant recover of said appellee his costs herein.
It is ordered that a special mandate be sent to said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  _______________ KARPINSKI, P.J.
ROCCO, J., CONCUR. *Page 171